COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-09-279-CV

NYAGUDI O. OKUMU                                                  APPELLANT
                                                                AND APPELLEE

                                        V.

WELLS FARGO BANK, N.A.                                              APPELLEE
                                                               AND APPELLANT
                                     ----------

           FROM PROBATE COURT NO. 2 OF TARRANT COUNTY

                                     ----------

            MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the parties= AJoint Motion To Dismiss Appeal,@ seeking

dismissal of both the appeal and the cross-appeal. It is the court=s opinion that

the motion should be granted; therefore, we dismiss the appeal and the

cross-appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue.

                                                  PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: May 27, 2010


      1
       See Tex. R. App. P. 47.4.